DETAILED ACTION
Introduction
This office action is in response to applicant’s appeal brief filed 9/13/2021. Claims 1-23 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see appeal brief, filed 9/13/2021, with respect to the 35 USC 103 rejection of claims 1-23 have been fully considered and are persuasive.  The 35 USC 103 rejection of 1-23 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 7, replace “the dataset” with - -the data set- -.
In claim 9, line 6, replace “the dataset” with - -the data set- -.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Nicolaas et al. (Nicolaas, US 2019/0088352), Magnin et al. (Magnin, US 2007/0250000), Paik et al. (Paik, US 2017/0046839), Lynch et al. (Lynch, US 2017/0330320), Ross et al. (Ross, US 2013/0004044) and Daigle (US 2009/0112095). 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A system comprising a processor and a non-transient storage medium, the storage medium including processor executable instructions implementing a report generation module include a natural language generator, the report generation module configured to: 
receive a data set including non-invasive quantitative and objective measurements of one or more biological properties of a patient; 
automatically determining anatomical field of views relating to the patient based on the data set, wherein the anatomical field of views include a target, a vessel, and a cross-section level block; 
automatically determining one or more pathologies for the patient based on the anatomical field of views and one or more predetermined rules; 
process the data set using the natural language generator to automatically provide a natural language narrative including an objectively structured set of a plurality of findings based on the quantitative and objective measurements and wherein the natural language narrative includes the one or more predetermined rules as grammatical elements; and 
generate and display a report for the patient, the report including the natural language narrative.”
Independent claim 9 sets forth similar limitations as independent claim 1, and is thus allowed based on similar reasons and rationale.
Dependent claims 2-8 and 10-23 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
11/5/2021